State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    519541
________________________________

In the Matter of LEE WOODS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Clark, JJ.

                             __________


     Lee Woods, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the $5 mandatory surcharge
has been refunded to petitioner's inmate account. In view of
this and given that petitioner has received all of the relief to
which he is entitled, the matter must be dismissed as moot (see
Matter of Tevault v Prack, 127 AD3d 1483 [2015]; Matter of Smith
                              -2-                  519541

v Annucci, 127 AD3d 1476 [2015]). Petitioner has no right to be
restored to his prior status (see Matter of Wynn v Fischer, 120
AD3d 1467, 1468 [2014]; Matter of Herring v Prack, 118 AD3d 1200
[2014]).

     Lahtinen, J.P., Garry, Lynch and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court